                                                                                              .J.::L,,
                                                                            DOCUMENT
                                                           I hereby attest and certify that r, ;J:.c i:.: ,
                                                           printed copy of a document which we..
                              UNITED STATES JUDICIAL PAN..»J.ec~ronically filed with the United StatE.
                                                          1Elistnct Court foJ the 1)3trict of Kansa
                                           on              Dijljte
                                                                fil d·       {$- 7 --fq
                                 MULTIDISTRICT LITIGATIO:i;;1 ; '               J~pJ?!~_urt
                                                                                ~-.~~=--                     11~.,IJl--•I~
IN RE: HILL'S PET NUTRITION, INC., DOG FOOD
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2887



                                        TRANSFER ORDER


        Before the Panel:* Plaintiffs in two actions pending in the Northern District of California
(Navarette and Bauer) move under 28 U.S.C. § 1407 to centralize this litigation in the Northern
District of California. The litigation consists of the six actions listed on the attached Schedule A,
three in the Northern District of California (Navarette, Bauer, and Sun-Dampier) and one each in
the Northern District of Florida (Russel[), the Eastern District of New York (Bone), and the District
of Rhode Island (Jubinville). The Panel has been notified of 23 potentially-related actions. 1

        All responding parties support centralization, but there is disagreement concerning the choice
of an appropriate transferee district. The Sun-Dampier plaintiff supports centralization in the
Northern District of California. Common dt<fendants Hill's Pet Nutrition, Inc., and Hill's Pet
Nutrition Sales, Inc., support centralization in the District ofKansas, as do plaintiffs in nine potential
tag-along actions. Plaintiffs in the Bone, Russell, and Jubinville actions support centralization in the
Eastern District of New York, as do plaintiffs in seven potential tag-along actions.

       On the basis of the papers filed and the hearing session held, we find that these actions
involve common questions of fact, and that centralization in the District of Kansas will serve the
convenience of the parties and witnesses and promote the just and efficient conduct of this litigation.
The actions share factual issues arising from allegations that multiple varieties of Hill's Prescription
Diet and Science Diet canned dog food products were defective, in that they contained dangerously
high levels of Vitamin D. 2 Centralization will eliminate duplicative discovery, the possibility of
inconsistent rulings on class certification, Daubert motions, and other pretrial matters, and conserve



                One or more Panel members who could be members of the putative classes in this
litigation have renounced their participation in.these classes and have participated in this decision.

                These and any other related actions are potential tag-along actions. See Panel Rules
l.l(h), 7.1, and 7.2.
       2
               According to plaintiffs, excessive Vitamin D can cause dogs to experience serious
health issues (e.g., vomiting, weakness, depression, loss of appetite, increased thirst, increased
urination, blood in feces and vomit, loss of weight, constipation, seizures, muscle tremors,
abdominal pain, excessive drooling and joint issues) and even death.
                                                 -2-

judicial and party resources.

         We select the District of Kansas as the transferee district. Hill's is headquartered in that
district, and it represents that its key evidence and witnesses are located there. Eight potential tag-
along actions are pending in the District of Kansas, and its selection is supported by both Hill's and
a number of plaintiffs. Chief Judge Julie A. Robinson, to whom we assign the litigation, is an
experienced jurist. We are confident that she will steer this litigation on a prudent course.

       IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the District of Kansas are transferred to the District of Kansas, and, with the consent of that court,
assigned to the Honorable Julie A. Robinson for coordinated or consolidated pretrial proceedings.


                                           PANEL ON MULTIDISTRICT LITIGATION




                                                            Sarah S. Vance
                                                                Chair

                                       Lewis A. Kaplan                    Ellen Segal Huvelle
                                       R. J)avidProctor                   Catherine J), Perry
                                       Karen K. Caldwell                  Nathaniel M. Gorton
IN RE: HILL'S PET NUTRITION, INC., DOG FOOD
PRODUCTS LIABILITY LITIGATION                                         MDL No. 2887


                                      SCHEDULE A


           Northern District of California

     NAVARRETE v. HILL'S PET NUTRITION, INC., C.A. No. 3:19-00767
     SUN-DAMPIER v. HILL'S PET NUTRITION, INC., C.A. No. 3:19-00819
     BAUER, ET AL. v. HILL'S PET NUTRITION, INC., C.A. No. 3:19-00908

           Northern District of Florida

     RUSSELL, ET AL. v. HILL'S PET NUTRITION, INC., C.A. No. 3:19-00395

           Eastern District of New York

     BONE, ET AL. v. HILL'S PET NUTRITION, INC., ET AL., C.A. No. 1: 19-00831

           District of Rhode Island

     JUBINVILLE, ET AL. v. HILL'S PET.NUTRITION, INC., ET AL., C.A. No. 1:19-00074
